 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340United States Postal Service and Susan Martinez and Pilar Shaon Livingston and Denine Latoya Coo-per and Roger Mark Bowden and Brenda Davette Bellamy and Mid-Hudson Area Local #3722, American Postal Workers Union. Cases 2ŒCAŒ29200(P), 2ŒCAŒ29211(P)Œ1, 2ŒCAŒ29211(P)Œ2, 2ŒCAŒ29221(P)Œ3, 2ŒCAŒ29216(P), and 2ŒCAŒ29224(P)  September 26, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On September 28, 1998, Administrative Law Judge Howard Edelman issued the attached decision. The Re-spondent filed exceptions and a supporting brief, and the General Counsel and the Union filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order as modified and set forth in full below.2 ORDER The National Labor Relations Board orders that the Respondent, United States Postal Service, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Discharging its employees because of their exercise of their right to engage in protected concerted activities. (b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days of this Order, offer Pilar Livingston, Denine Cooper, Roger Bowden, Brenda Bellamy, Susan Martinez, and Joseph Wilson Jr. full reinstatement to their former positions or, if those posi-tions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or any rights or privileges previously enjoyed. (b) Make the above-named employees whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the decision.                                                                                                                      1 The judge™s conclusions of law have been corrected to include the inadvertently omitted name of employee Brenda Bellamy. 2 The Order has been modified to provide the appropriate remedial provisions, including the conditional notice mailing requirement re-quired in Excel Container, Inc., 325 NLRB 17 (1997). (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges, and within 3 days thereafter notify the employees in writ-ing that this has been done and that the discharges will not be used against them in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its Newburgh, New York facility copies of the attached notice marked ﬁAppendix.ﬂ3 Copies of the notice, on forms provided by the Regional Director for Region 2, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including places where the notice to the employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since February 15, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union  3 If this Order is enforced by a judgment of a United States Court of Appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 332 NLRB No. 28  POSTAL SERVICE 341To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT discharge our employees because they 
engage in union or other concerted activity protected by 
the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
order, offer Pilar Livingston, Denine Cooper, Roger 
Bowden, Brenda Bellamy, Susan Martinez and Joseph 
Wilson, Jr. full reinstatement to their former positions, or 
if these positions no longer exist, to a substantially 
equivalent position, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make the above-named employees whole 
for any loss of earnings and other benefits resulting from 
their discharge, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of Pilar Livingston, Denine Cooper, Roger 
Bowden, Brenda Bellamy, Susan Martinez and Joseph 
Wilson Jr., and WE WILL, within 3 days thereafter, no-
tify each of them in writing th
at this has been done and 
that the discharges will not be used against them in any 
way. 
UNITED STATES POSTAL SERVICE 
Rita C. Lisco, Esq., 
for the General Counsel
. Andrew L. Freeman, Esq
., for the Respondent
. Craig D. Robinson, Esq. (Brousseau & Robinson), 
for the Charging Party. 
DECISION STATEMENT OF THE CASE 
HOWARD EDELMAN, Administrative Law Judge.  This 
case was tried before me on May 12 and 13, 1998, in New 
York, New York. 
During the month of March 1996, unfair labor practice 
charges were filed by Mid-Hudson Area Local 3722, American 
Postal Workers Union (the Union), and various individuals set 
forth in the above caption, against the United States Postal Ser-
vice (the Respondent). 
On December 19, 1997, the Regional Director of Region 2 
issued a consolidated complaint and notice of hearing in this 
matter alleging that Respondent 
had violated Section 8(a)(1) 
and (3) of the National Labor Re
lations Act, by discharging 
various individuals employed by Respondent because they 
engaged in protected concerted activities. 
On the entire record, including my observation of the de-
meanor of the witnesses and a careful consideration of the 
briefs filed by counsel for the 
General Counsel, counsel for the 
Union, and counsel for Responde
nt, I make the following find-
ings of fact and conclusions of law. 
Respondent provides postal serv
ices for the United States and operates various facilities 
throughout the United States in 
the performance of that function, including its Mid-Hudson 
Processing and Distribution Cent
er, located in Newburgh, New 
York, the only facility involved in this proceeding.  The Board 
has assisted jurisdiction over Re
spondent by virtue of Section 
1209 of the Postal Reform Act. 
It is admitted, and I find that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
The facts of this case are 
essentially not
 disputed. Respondent and the Union have maintained a collective-
bargaining relationship for approxi
mately 21 years.  The most 
recent collective-bargaining agreement was negotiated between 
the National Union (National) 
and Respondent and covers the 
period October 1, 1995, through November 20, 1998.  The unit 
represented by the Union consists of all full-time and regular 
part-time mail clerks as well as ﬁtransitional employees.ﬂ  Arti-
cle 30 of the National Agreemen
t provides for local implemen-
tation of the parties™ agreement through memoranda of under-
standing.  The (Local) Union 
negotiated such a memorandum of understanding with (local) Re
spondent to cover unit employ-
ees at the facility at issue here.  Timothy Vaughn, chief shop 
steward, and Edmund Cubas, mana
ger of distribution operation, 
were involved in the negotiations for the most recent agreement 

(the Local Agreement, or LMOU
).  This agreement was signed 
on September 30, 1992, and is continuing in effect to the pre-
sent time.  Article 8, section 
1 of the Local Agreement provides 
for 1-hour advance notice of overtim
e.  That language reads as 
follows:  1. When management determines the need for overtime em-
ployees will be given one-hour advance notice that they will 
be required to work, as far as practicable.   
 Sometime in 1993, the Local Union had occasion to file a 
grievance regarding the 1-hour provision of the Local Agree-

ment.  That grievance resulted 
in a signed agreement, on March 
31, 1993, which settled the grievance and expanded the provi-
sion concerning advance notice of ove
rtime (art. 8, sec. 1).  The 
above grievance had arisen when
 a transitional employee, Shari 
Thayer, was consistently being told to work overtime with less 
than an hour™s notice, and being threatened with discipline if 
she refused to work the overtime.  The Local Union took the 
position that it wanted some ﬁreal teeth for the future to protect 
the transitional employees from th
is type of conduct and this 
violation of their contractual ri
ghts.ﬂ  The grievance settlement 
was based upon article 8.1 of the Local Agreement, but went a 
step further, by providing that
 transitional employees who are 
not given an hour™s notice of overtime and who do not remain 
for the overtime will not be threatened with discipline.  The 
relevant portion of that agreement is as follows: 
 At issue in the grievance(s) is the Grievant™s conten-
tion that Management is vi
olating Article 8.1 of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342LMOU by not giving the grievant one-hour advance no-
tice, when they are required to work overtime. 
Upon full discussion and consideration, it is deter-
mined that the grievance(s) is/are settled. 
The reason for this decision is that Management will 
adhere to Article 8.1 of the LMOU and give the transi-
tional employees advance notic
e of overtime as far as 
practicale (sic).  Transiti
onal employee (sic) not given 
prior notice of overtime, and who cannot remain for the 
overtime will not threaten (sic) with discipline for there 
(sic) actions. 
 Respondent officials, union offi
cials, and all unit employees 
were aware of this amendment to article 8.1 of the LMOU.  
After that agreement was signed, there were many instances of 
employees who were not given 
an hour™s notice and did not 
remain for overtime, and who were not disciplined in any way.  
Sometime, on or about January 1996, several transitional em-
ployees complained to the Union that they had been ordered to 
work overtime but had not been 
given an hour™s notice.  Chief 
steward, Timothy Vaughn sought out Cubas, an admitted su-

pervisor, and reminded him of th
e amendment to article 8.1, 
and informed him that the employees had not been given the 
appropriate notice.  Vaughn requested that Cubas advise the 
supervisors to inform the trans
itional employees that they were 
not required to work the assigned overtime because the Em-
ployer had not met its obligation to notify them an hour before-
hand.  Cubas agreed and took care of it. 
On the evening of February 14 and into the early morning of 
February 15, 1996, a group of
 transitional employees were 
working their shift which was sche
duled to end at 1:30 a.m.  At 
approximately 12:45 a.m., Acti
ng Supervisor Lori Huschle 
went by the LSM™s and notified the employees that they had to 
work 2 hours overtime.
1  Huschle told employees if they had a 
problem with staying for the overtime because they hadn™t been 

given the hour™s notice, or if there was any other problem, they 
should speak to the supervisors, Je
rry Fiber or Bernice.  Shortly 
afterward Fiber spoke to the sa
me employees ordering them to 
stay an additional 2 hours.  
When employees protested about 
working the overtime, Fiber simply told them to grieve it with 
the Union the next day.  
  At 1:15 a.m., when employees we
re given a break, the transi-
tional employees arrived at the 
union office and complained to 
the union stewards that they had been ordered to work overtime 
without a 1-hour notice.  One of the shop stewards, Laurie 
Wagger, left the union office to get the agreement, the amend-
ment to article 8.1, from the bulletin board, then went to speak 
with Fiber about it.  Wagger showed Fiber a copy of the agree-

ment and told him if he did not give an hour™s notice the em-
ployees did not have to stay, but 
Fiber stated they did have to 
stay.  Wagger repeated they did 
not have to stay.  Fiber walked 
away and slammed the door.  When Wagger returned to the 
union office she told employees they were within their rights to 
leave.  All six of the transitional employees, Pilar Livingston, 
Denine Cooper, Roger Bowden, Brenda Bellamy, Susan Marti-
                                                          
 1 The exact time may be in dispute, 
however, there is no dispute that 
such notice was given less than 1 hour before the overtime was to be-
gin. 
nez, and Joseph Wilson Jr. punched out and left the facility at 
approximately 1:30 a.m. or shor
tly thereafter.  The following 
day, each of them was notified that they had been discharged, 

for their refusal to work the overtime. 
The Union filed grievances concerning the termination of the 
six transitional employees, alle
ging that the employees were 
terminated because of their protected concerted activities.  The 

grievance was referred to arbitr
ation, and a hearing was held 
before Arbitrator Thomas J. Fritsch on June 11, 1997.  The 
arbitrator™s award issued on July 21, 1997.  The arbitrator™s 
decision held that the grievances in this matter were not arbi-
trable because the Union had not met its burden of proving the 
Employer™s actions we
re in retaliation for protected concerted 
activities.  In his decision, the arbitrator finds that the grievants 
ﬁdecided to take matters in their own hands by refusing to work 
the required overtime.ﬂ  The arbitrator further stated, ﬁI find 
that the Service in this matter took the termination actions be-
cause the grievants refused to work overtime, not because they 
engaged in protected 
concerted activity.ﬂ 
Analysis 
The Board has held ﬁas a matter of law, when parties by mu-
tual consent have modified at mi
d-term a provision contained in 
their collective-bargaining agreement, that lawful modification 
becomes part of the parties™ collective-bargaining agree-
ment. . . .ﬂ  
St. Vincent Hospital
, 320 NLRB 42, 44Œ45 (1995). 
In the instant case the amendm
ent to article 8.1 came about 
as a result of a threat to discipline an employee if she refused to 
work overtime, notwithstanding 
that she was not given the 1-
hour notice required by article 8.1.  This threat was taken to 
arbitration by the Union because Respondent interpreted such 
provision of their collective bargaining to require the employee 
to work the overtime, notwith
standing the failure of Respon-
dent to give 1 hour™s notice, a
nd to grieve later.  The Union 
took the position at the arbitratio
n that Respondent™s interpreta-tion of article 8.1 would re
nder the article useless. 
As a result of the arbitration, an agreement was reached by 
the parties to amend article 8.1 as described above, so that it 
would be crystal clear that employees not given 1-hour™s notice 
would not have to work the overtime, and would not be disci-
plined for such refusal. 
Following this amendment, there were a fair number of in-
stances when employees were ordered to work overtime with 
less than an hour™s notice, and in no case was any employee 
discharged, or otherwise disciplined for his or her refusal to do 
so. 
Thus, I conclude that the amendment to article 8.1 gave the 
employees the contractual right to
 refuse an order to work over-
time, unless at least 1 hour™s notice was given prior to the time 

such overtime was to begin without being disciplined in any 
way.  I also conclude that
 Respondent from March 1993 when 
article 8.1 was amended, until February 15, 1996, adhered to 

such contractual provision. 
It is undisputed that following the amendment to article 8.1 
employees who were ordered to
 work overtime without the 
required 1 hour™s notice terminated
 or otherwise disciplined for 
such refusal.  POSTAL SERVICE 343It would appear that the employees at issue were discharged 
in clear violation of the term
s of their collective-bargaining 
agreement.  However an arbitrator concluded such discharge 
was because the employees refusal to work, and grieve later 
and not because they engage
d in protected activities. 
It is well established that an employee who relies upon rea-
sonable interpretation of a contractual right and exercises that 
right is engaging in protected 
concerted activities by doing so.  
NLRB v City Disposal Systems, 
supra.  In the instant case, as set 
forth above, the Union had an amendment to article 8.1 with 
Respondent which required Res
pondent to give employees at 
least 1 hour™s notice of overtime, and not to discharge, or oth-

erwise discipline employees for refusing to work such over-
time, if such notice was not given.  For several years this 
amendment was agreed upon.  Respondent adhered to the 
agreement, and no employee who refused overtime because he 
or she was not given such hour™s notice was discharged or oth-
erwise disciplined. 
The Board has long held that employees who attempt to en-
force the provisions of a collective-bargaining agreement are 
engaging in protected concerted activity.  
Interboro Contrac-
tors, Inc
., 157 NLRB 1295, 1298, 61 LRRM 2083 (2d Cir. 
1967).  The Supreme Court in 
NLRB v. City Disposal Systems, 
Inc., 465 U.S. 822 (1984), discussing the Board™s 
Interboro doctrine stated: 
 The Board™s 
Interboro
 doctrine . . . mitigates that inequality 
throughout the duration of the employment relationship, and 

is, therefore, fully consistent with congressional intent.  
Moreover, by applying Section 7 to the actions of individual 
employees invoking their right under a collective-bargaining 
agreement, the 
Interboro 
doctrine preserves the integrity of 
the entire collective-bargaining process, for by invoking a 
right grounded in a collective-bargaining agreement, the em-
ployee makes that right a reality, and breathes life, not only 
into the promises contained in the collective-bargaining 
agreement, but also into the entire process envisioned by 
Congress as the means by which to achieve industrial peace. 
 City Disposal Systems, 465 U.S. at 835Œ836. 
The actions of the transitional employees involved in this 
case are similar in nature to those of the employee in 
City Dis-posal Systems who, relying upon his 
contractual provision 
which stated that the Employer shall not require employees to 
operate equipment which was in an unsafe working condition, 
refused to perform his job when 
he was ordered to operate ve-
hicle he reasonably be
lieved was unsafe and was discharged.  
The Supreme Court upheld the Board™s conclusion, based upon 
its Interboro doctrine, that the refusal to work in that case was 
itself concerted activity, in that
 the employee was honestly and 
reasonably relying upon a contract right.  The Court reasoned 
that it would not make sense ﬁfor a union to negotiate a collec-
tive-bargaining agreement if in
dividual employees could not 
invoke the rights thereby created
 against their employer.ﬂ  
City Disposal Systems, 465 U.S. at 832.  The Court further ex-plained that when the employee invoked a right grounded in the 
collective-bargaining agreement, he was 
 in effect reminding his employer that he and his fellow em-
ployees, at the time their collective-bargaining agreement was 
signed, had extracted a promise fr
om [the Employer] that they 
would not be asked to drive unsafe trucks.  He was also re-
minding his employer that if it persisted in ordering him to 
drive an unsafe truck, he coul
d reharness the power of that 
group to ensure the enforcement of that promise.  It was just 

as though James Brown [the disc
riminatee] was reassembling 
his fellow union members to reenact their decision to drive 

unsafe trucks.  A lone employee™s invocation of a right 
grounded in his collective-bargaining agreement is, therefore, 
a concerted activity in a very real sense. 
 Id.  In the present case, the transitional employees invoked their 
contractual right to refuse to work the overtime, in effect, re-minding their employer of the pr
omise the Union had extracted, 
on their behalf, that they would not be forced to work overtime 
when they had not received an hour™s notice. 
In the instant case, the employees clearly acted together in 
invoking their contract rights, but, 
even if they had acted alone, 
like the discriminatee in the 
City Disposal Systems™ case, they 
would have been protected in thei
r action.  Like the discrimina-
tee in the 
City Disposal System™s
 case, they were engaging in 
protected concerted activities when they refused to work over-
time that night. 
I further conclude that Respond
ent terminated their employ-
ment for engaging in such protected concerted activity in viola-
tion of Section 8(a)(1) and (3) of the Act. 
Respondent contends that the Bo
ard should defer this case to 
the arbitrator™s award.  The arbitrator™s decision concluded that 
the alleged discriminatees were 
justly terminated for ﬁinsubor-
dinationﬂ which was their refusal to work the overtime ordered 
by Respondent on February 14. 
In Spielberg Mfg. Co.
, 112 NLRB 1080 (1955), the Board set 
forth its criteria for determining 
whether deferral to an arbitra-
tion award is appropriate.  In that case, the standards to be 

weighed are whether:  (1) The proceeding was fair and regular; 
(2) All parties agreed to be bound, and (3) The decision was not 
clearly repugnant to the purposes and policies of the Act.  Sub-
sequently, an additional criterion was added for consideration.  
That is, that the issue involved 
in the unfair labor practice case 
must have been presented to and considered by the arbitrator.  
Olin Corp., 268 NLRB 573 (1984).  The Board also explained 
the ﬁclearly repugnantﬂ standard.  The Board stated, ﬁUnless 
the award is ‚palpably wrong,™ i.e
., unless the arbitrator™s deci-
sion is not susceptible to an in
terpretation consistent with the 
Act, we will defer.ﬂ  
Olin, at 574. 
The facts of this case establish conclusively that the dis-
criminatees refused to work because Respondent breached its 
contractual obligation set forth in their collective-bargaining 
agreement with the Union requiring at least 1 hour™s notice 
before an overtime assignment, a
nd that if such 1 hour™s notice 
were not given, the employees 
assigned to such overtime would 
not be forced to work and could not be disciplined for such 
refusal. As set forth above, employees who attempt to enforce provi-
sions of a collective-bargaining agreement are engaging in 
concerted protected activity.  Su
ch protected activity includes a 
reasonable belief that such pr
ovisions are being violated.  
In- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344terboro, and City Disposal Systems, 
supra.  The arbitrator™s 
decision herein ignored 
City Disposal
, its progeny, and the 
parties™ collective-bargaining agreement.  Rather he dispensed 
his own crude hand of industrial justice. 
Accordingly, I conclude the ar
bitrator™s decision is wrong, 
repugnant to the Act, and should not be differed. 
CONCLUSIONS OF LAW 
1. Respondent is subject to the 
Board™s jurisdiction by virtue 
of Section 1209 of the Postal Reform Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By discharging its employ
ees Livingston, Cooper, Bow-
den, Martinez and Wilson, Responde
nt violated Section 8(a)(1) 
and (3) of the Act. 
REMEDY Respondent, having discriminato
rily discharged the dis-
criminatees, described a
bove, in violation of the Act, must offer 
reinstatement to them to thei
r former positions, without preju-
dice to their seniority or other ri
ghts, or if such positions do not 
exist, to a substantially equi
valent positions and make them 
whole for any loss of earnings and/or other benefits they may 
have suffered since their working hours were reduce, computed 
on a quarterly basis less any interim earnings as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Respondent shall also remove fr
om its records all references 
to their discharge and notify them in writing that this has been 
done. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER  The Respondent, United States 
Postal Service, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a) Discharging any employee because they engage in pro-
tected concerted activities. 
2. Take the affirmative action necessary to effectuate the 
policies of the Act. 
(a) Offer the above-named disc
riminatees their former posi-
tions, without prejudice to their se
niority or other rights, or if 
such positions do not exist, to 
a substantially equivalent posi-
tions, and make them whole for any loss of earnings and/or 
other benefits they may have 
suffered, commuted on a quarterly 
basis less any interim earnings as prescribed in 
New Horizons for the Retarded, 
supra. (b) Remove from its records all references to the above-
named discriminatees discharged and notify them in writing 
that this has been done. 
(c) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 
social security payment records, timecards, personnel records 
and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
Newburgh, New York facility copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including places where 
the notices to the employees are customarily posted.  Reason-

able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial (e) Notify the Regional Director in writing within 20 days 
from the date of the Order what steps the Respondent has taken 
to comply. 
 3 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice r
eading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  